DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
2.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.        MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
          The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
A title has been amended as – METHOD FOR INDEXING AND RETRIEVING TEXT FOR ADDING TEXT IDENTIFIER AS AN ADHESIVE TO TEXT BODY OF PHYSICAL PAGE IMPLEMENTED IN AN ADHESIVE PAGE MARKER AND STICKER SYSTEM --

 (End of amendment)

Allowable Subject Matter
4.         Claims 1, 3-20 are allowed.

                                            REASONS FOR ALLOWANCE
5.          The following is an examiner’s statement of reasons for allowance: 
             The claim 1 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “affixing a second text identifier adjacent to a second body of text, the second body of text included in the physical collection of text, the second text identifier comprises a 20second iconography; affixing a second page identifier adjacent to a second page included in the physical collection of text, the second page includes the second body of text, the second page identifier comprises the second iconography, the second iconography is not the first iconography; 25modifying the list to comprise a second summary of the second body of text, the plurality of iconographies comprise the second iconography”, in combination with all other limitations as claimed in independent claim 1.

             The claim 9 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations “affixing a second text identifier adjacent to a second body of text, the second body of text included in the physical collection of text, the second text identifier comprises a 15second iconography; affixing a second page identifier adjacent to a second page included in the physical collection of text, the second page includes the second body of text, the second page identifier comprises the second iconography, the second iconography is not the first iconography; and 20modifying the list to comprise a second summary of the second body of text, the plurality of iconographies comprise the second iconography”, in combination with all other limitations as claimed in independent claim 9.

            The claim 16 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations “affixing a second text identifier adjacent to a second body of text, the second body of text included in the physical collection of text, the second text identifier comprises a 10second iconography; affixing a second page identifier adjacent to a second page included in the physical collection of text, the second page includes the second body of text, the second page identifier comprises the second iconography, the second iconography is not the first iconography; 15modifying the list to comprise a second summary of the second body of text, the plurality of iconographies comprise the second iconography; forming a first sheet, the first sheet comprises a plurality of the first text identifiers and a plurality of the second text identifiers; enumerating the plurality of the first text identifiers to each correspond to one of 20the rows of the list; and enumerating the plurality of the second text identifiers to each correspond to one of the rows of the list”, in combination with all other limitations as claimed in independent claim 16.
             The dependent claims 3-8, depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1.
             The dependent claims 10-15, depend either directly or indirectly from claim 9, and are therefore allowable for at least the same reasons as claim 9.
             The dependent claims 17-20, depend either directly or indirectly from claim 16, and are therefore allowable for at least the same reasons as claim 16.
              Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
8.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. US Pub 2007/0070441              c. US Patent 6,430,376
            b. US Pub 2010/0079800              d. US Pub 2009/0174910
            e. US Pub 2006/0130977               f. US Pub 2005/0195975

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674